DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Reference characters “200”, “1000”, “1300”, “1400”, “1500”, and “1600” are not found in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because:
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  The abstract is less than 50 words in length.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
The use of the term “Kleenex” (Page 8, Lines 25-30), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (Page 10, Lines 5-15). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
The phrase “a filter” should be changed to --the filter-- (Claim 1, Line 8) and the phrase “the aerosol filter” should be changed to --the filter-- (Claim 1, Line 8) for consistency.
The phrases “a first end of first face mask holder arm ramp” and “a first end of second face mask holder arm ramp” should be changed to --a first end of the first face mask holder arm ramp-- and --a first end of the second face mask holder arm ramp-- for consistency (Claim 1, Lines 11-12).
The phrase “a toggle mechanism” should be changed to --the toggle mechanism for consistency (Claim 12, Line 6).
The phrase “the face” should be changed to --the face mask-- to clarify that it is the toggle mechanism releasing the face mask from the face mask holder (Claim 12, Line 6).
The phrase a filter holder” should be changed to --the filter holder-- for consistency (Claim 15, Line 4).
Claims 2-11 and 13-14 are objected for being dependent on objected Claims 1 and 12.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Toggle mechanism of Claims 1 and 12.  The corresponding structure is a spring that controls the opening and closing of arms (33, Fig 7).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a first face mask holder arm ramp”, “a second face mask holder arm ramp”, and “a first and second mask holder arm ramp” (Lines 9, 20, 22, and 23).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say there is only one first face mask holder arm ramp and only one second face mask holder arm ramp.  However, it is possible that there are multiple face mask holder arm ramps involved and thus, it is unclear about the number of face mask holder arm ramps are there.  Therefore, the number of face mask holder arm ramps cannot be determined.  For examination purposes, the 
Claim 1 states “a first and second face mask holder arm”, “a first face mask holder arm”, “a second face mask holder arm”, and “a first and second face mask holder arm” (Lines 14, 16, 17, 19, and 20).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say there is only one first face mask holder arm and only one second face mask holder arm.  However, it is possible that multiple face mask holder arms are involved and thus, it is unclear about the number of face mask holder arms are there.  Therefore, the number of face mask holder arms cannot be determined.  For examination purposes, the claim limitation will be interpreted as there is only one first face mask holder arm and only one second face mask holder arm throughout the claims.  Similar rejections are applied to Claim 2 (Line 3).
Claim 3 states “a first hinged end of the first face mask holder arm” and “a first hinged end of the second face mask holder arm” (Lines 2-3).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say these are the same as “a first face mask holder arm having a first end hinged” and “a second face mask holder arm having a first end hinged” in Claim 1.  However, it is possible there are multiple first ends or hinged ends which adds confusion regarding the number of ends involved.  Therefore, the identity of the ends cannot be determined.  For examination purposes, the claim limitation will be interpreted as these are the same as “a first face mask holder arm having a first end hinged” and “a second face mask holder arm having a first end hinged” in Claim 1.  Similar rejections are applied to Claim 4 (Lines 2-3).
Claim 12 states “sliding a pair of face mask holder arm pads over a toggle surface on a face mask holder arm ramp” (Lines 2-3).  This statement is indefinite because it is unclear how a 
Claim 12 states “a face mask holder arm ramp” and “a pair of face mask holder ramps” (Lines 2-3 and 6).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say there are only a pair of face mask holder ramps.  However, the claim limitation makes it unclear of the number of face mask holder arm ramps involved and it is possible there might be more than two.  It is also unclear if these arm ramps are the same.  Therefore, the number of arm ramps involved cannot be determined.  For examination purposes, the claim limitation will be interpreted as there is only a pair of face mask holder ramps.  Similar rejections are applied to Claim 13 (Lines 4-5).
Claim 12 states “a toggle mechanism” and “a toggle mechanism” (Lines 4 and 6).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say these toggle mechanisms are the same.  However, it is possible multiple toggle mechanisms are involved.  Therefore, the number of toggle mechanisms cannot be determined.  For examination purposes, the claim limitation will be interpreted as there is only one toggle mechanism.

Claims 5-11, 14, and 15 are rejected for being dependent on rejected Claims 1 and 12.
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 discusses an apparatus for containing a cough aerosol, the apparatus comprising: a face mask having a rigid first section configured to hold a filter, a face mask seal, a filter holder removably attached inside of the face mask, the filter wherein the filter holder is configured to contain the filter, a first face mask holder arm ramp and a second face mask holder arm ramp formed on the rigid first section, a first toggle surface formed on a first end of first face mask holder arm ramp and second toggle surface formed on a first end of second face mask holder arm ramp; a face mask holder configured to hold the face mask; a first and second face mask holder arm rotationally attached to the face mask holder and configured to hold the face mask on the face mask holder; a toggle mechanism on the face mask holder configured to rotate a first and second face mask holder arm inward to engage a first and second mask holder arm ramp on the 
Claim 12 discusses a method for containing a cough aerosol, the method comprising: sliding a pair of face mask holder arm pads over each toggle surface on a pair of face mask holder arm ramps; triggering a toggle mechanism by the sliding of the arm pads over the toggle surfaces; rotating a pair of mask holder arms on a face mask holder, outward and away from the pair of face mask holder ramps on a face mask using the toggle mechanism to release the face mask from the face mask holder; sealing the face mask to a person’s face, receiving a cough aerosol in the face mask; and filtering the cough aerosol in the face mask through a filter.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 12 above.
Several prior art similar to the claimed invention are discussed below.
Scalisi (US 2021/0401157) is a protective case for housing a protective face mask that has at least one replaceable filter.  The protective case has a belt clip that allows the face mask to be attached to a belt (Scalisi: Fig 2).  However, the device of Scalisi does not discuss anything about the use of a specific toggle mechanism along with rotating arms that hold onto the mask.  Scalisi is capable of holding the mask inside of a container but does not use rotating arms to hold it in place.  Instead, the mask is simply held by elastic cables that are inside of the container of Scalisi.  Additionally, Scalisi completely encloses the mask itself while the instant invention only encloses one side of the mask.  Since the instant invention does not completely enclose the mask, it allows the mask to be deployed or used in a quicker fashion compared to a mask that is completely enclosed by a container.  Therefore, Scalisi does not disclose the claimed invention 
Spear et al. (US 2021/0353768) is a mask carrying system that has an interior disinfectant system for disinfecting the mask.  Similar to Scalisi above, Spear completely encloses the mask and does not have the specific toggle mechanism and arms required by the claim.  Spear also utilizes a disinfectant system that incorporates electrical components into the device which is not found in the instant invention.  Although Spear does allow for clipping on to a belt, the method in which Spear is holding the mask is completely different from the instant invention.  Therefore, Spear does not disclose the claimed invention of Claim 1.  Similarly to the arguments above about Scalisi and Claim 12, Spear does not disclose the claimed invention of Claim 12.
Wiegand-Hansen (US 2018/0035773) is a dust proof container for holding a dust mask.  The container utilizes a zipper which is a completely different mechanism compared to the toggle mechanism of the instant invention.  Similarly to Scalisi and Spear, Wiegand-Hansen makes no mention of the toggle mechanism or the arms and simply completely encloses the mask.  Therefore, Wiegand-Hansen does not disclose the claimed invention of Claim 1.  Similar arguments are applied to Claim 12.
Choi (US 2012/0260920) is a respirator that includes a mask body and a filter cartridge.  Although the mask does have a filter cartridge, the mask does not have the face mask holder that the instant invention is claiming.  Choi does not discuss the specific toggle mechanism and arms required by the claim.  Choi only has a yolk 28 for holding on to straps 30, nothing more (Choi: 28 and 30, Figs 1 and 3).  The filter cartridge can be removed from the mask body but this removal is completely different from the removal of the face mask holder from the face mask.  As stated before, the specific toggle mechanism and arms that allow for insertion and removal of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785